PER CURIAM.
This is an appeal from the denial of a motion under Rule 3.850, CrPR, 33 F.S.A., to vacate a judgment and sentence imposed on defendant following a plea of guilty to aggravated assault. The motion alleged as the ground for relief that defendant was without counsel at the time he pled guilty. This allegation standing alone is insufficient to show a right to relief under Rule 3.850, CrPR. On this basis only we affirm the appealed order. Rose v. State, Fla.App. 1970, 235 So.2d 353.
Affirmed.
REED, C. J., and OWEN and MAGER, JJ., concur.